Petition for Writ of Mandamus Denied and Memorandum Opinion filed
September 7, 2006







Petition for Writ of
Mandamus Denied and Memorandum Opinion filed September 7, 2006.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00586-CV
____________
 
IN RE COMPLETE RENTAL SERVICES, INC.,
 Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M  O P I N I O N
On
July 5, 2006, relator Complete Rental Services, Inc. filed a petition for writ
of mandamus in this 
Court,
requesting we compel the Honorable Lamar McCorkle, presiding judge of the 133rd
District 
Court,
Harris County, Texas, to vacate his order compelling arbitration in the
underlying cause.  See 
Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see  also  Tex. R. App. P. 52.1.  Relator has failed 
to
establish it is entitled to mandamus relief.  Accordingly, we deny relator=s petition for writ of 
mandamus.  
              
 
PER CURIAM
 
Petition Denied and Memorandum
Opinion filed September 7, 2006.
Panel consists of Chief Justice
Hedges, and Justices Yates and Guzman.